IN THE SUPREME COURT OF THE STATE OF NEVADA

THOMAS JOHN OBORNY, No. 83890

ve Appellant, F L E 5

THE STATE OF NEVADA,
Respondent. JUL 01 2022

ELIZABETH A. BROWN
CLERK OF SUPREME COURT

_2Nee
ORDER DISMISSING APPEAL DMG erdeAn lo

 

 

This is a direct appeal from a judgment of conviction. Second
Judicial District Court, Washoe County; Connie J. Steinheimer, Judge.

Appellant’s counsel has filed a notice of voluntary withdrawal
of this appeal. Counsel advises this court that he has informed appellant of
the legal consequences of voluntarily withdrawing this appeal, including
that appellant cannot hereafter seek to reinstate this appeal, and that any
issues that were or could have been brought in this appeal are forever
waived. Having been so informed, appellant consents to a voluntary
dismissal of this appeal. Respondent has filed a notice of non-opposition or

alternatively motion for enlargement of time. Cause appearing, we

ORDER this appeal DISMISSED.!

Silver

CobiK. Prokop 5

Cadish Pickering 7

 

iBecause no remittitur will issue in this matter, see NRAP 42(b), the
one-year period for filing a post-conviction habeas corpus petition under
NRS 34.726(1) shall commence to run from the date of this order.

Supreme Court
OF
NEVADA

(0) (947A oR
22-2088

 

 
ee: Hon. Connie J. Steinheimer, District Judge
Washoe County Public Defender
Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk

Supreme Court
OF
NEVADA 9

(0) IM7A «E>